Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to applicant’s amendment/response filed on 02/05/2021, which has
been entered and made of record.  Claim 1, 7 and 13 are amended. Claims 1- 18 are pending in the application.
		
Response to Arguments
Applicant arguments regarding claim rejections under 103 are considered, but are moot in view of new ground of rejections. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaiser et al. (US 2010/0293190 A1) in view of Agnew (US 2014/0336796 A1).
Regarding claim 1, Kaiser teaches:
A virtual scene display method, applied to a computing device having one or more processors and memory storing programs to be executed by the one or more processors ([0314]-[0135], “For example, FIG. 12 is a block diagram that illustrates a computer system 1200 upon which an embodiment of the invention may be implemented. Computer system 1200 includes a bus 1202 or other communication mechanism for communicating information, and a hardware processor 1204 coupled with bus 1202 for processing information. Hardware processor 1204 may be, for example, a general purpose microprocessor. Computer system 1200 also includes a main memory 1206, such as a random access memory (RAM) or other dynamic storage device, coupled to bus 1202 for storing information and instructions to be executed by processor 1204.”) and the method comprising: 
obtaining animation data and video data; ([0079], “The metadata-capable video player logic 112 is generally configured to open metadata files and associated video files, and to play the video files while interpreting and responding to links and related information and instructions in the associated metadata files.” [0092]-[0093], “In an embodiment, any of the following operations may be defined in the metadata for association with a cue point: [0093] Directory or Annotation--a directory or annotation specifies one or more graphics files, web 
the video data including multiple video clips, each video clip representing a picture of transformation corresponding to a respective change of angle of view; ([0079], “The metadata-capable video player logic 112 is generally configured to open metadata files and associated video files, and to play the video files while interpreting and responding to links and related information and instructions in the associated metadata files.” [0291], “For example, program link graphics 1732 represent annotations that are associated with static graphical images and branching behavior to cause the player logic to branch to metadata in a metadata file 126 that causes playing a bonus episode, or displaying a menu of other annotations having graphics representing short episodes or all available episodes”)
displaying an animation interface corresponding to the animation data in an animation display area of a display interface, the animation interface comprising a first virtual scene comprising a plurality of animation elements, ([0110], “displays a list of the metadata files. Each metadata file may be represented visually in the list using a still image or other graphics file that is referenced within the metadata file. Thus, the metadata-capable video player logic 112 may generate a display of thumbnail images, each image representing an associated metadata file.” [0214], “Annotations may be displayed as static graphical images or animated graphics. Annotations may be positioned anywhere in the video windows that the 
each animation element being associate with one of the video clips; ([0110]-[0112], “At step 174, the metadata-capable video player logic 112 receives user input selecting a metadata file from the list. For example, the graphic images may comprise selectable links and the user may select one of the images using a pointing device. Steps 172 and 174 are described as optional because a selection of a metadata file may be unnecessary if the metadata-capable video player logic 112 is invoked by a user or process launching one of the metadata files 126 rather than launching or invoking the metadata-capable video player logic independently. In step 176, the selected metadata file is opened. Each of the metadata files 126 is configured to internally name or reference at least one of the video files 122. Therefore, the metadata-capable video player logic 112 reads the selected metadata file, identifies the referenced video file, and opens the referenced video file at step 178.”[0291], “For example, program link graphics 1732 represent annotations that are associated with static graphical images and branching behavior to cause the player logic to branch to metadata in a metadata file 126 that causes playing a bonus episode, or displaying a menu of other annotations having graphics representing short episodes or all available episodes. Program link graphic 1734 represents an annotation which when selected causes branching in the metadata to code that causes the player logic 112 to play a particular video program episode.”)
detecting a user selection of one of the plurality of animation elements in the first virtual scene; ; ([0110]-[0112], “At step 174, the metadata-capable video player logic 112 receives user input selecting a metadata file from the list. For example, the graphic images may 
identifying, among the multiple video clips, a first video clip associated with the user-selected animation element; ([0291], “For example, program link graphics 1732 represent annotations that are associated with static graphical images and branching behavior to cause the player logic to branch to metadata in a metadata file 126 that causes playing a bonus episode, or displaying a menu of other annotations having graphics representing short episodes or all available episodes. Program link graphic 1734 represents an annotation which when selected causes branching in the metadata to code that causes the player logic 112 to play a particular video program episode.”)
playing the first video clip in the video data in response to an operation on the animation elements in the animation interface, ([0110]-[0112], “At step 174, the metadata-capable video player logic 112 receives user input selecting a metadata file from the list. For example, the graphic images may comprise selectable links and the user may select one of the images using a pointing device. Steps 172 and 174 are described as optional because a selection 
However, Kaiser does not explicitly teach, but Agnew teaches:
the first video clip presenting a picture of transformation of the animation interface from the first virtual scene corresponding to a first angle of view to a second virtual scene corresponding to a second angle of view, wherein a portion of the first virtual scene is present in the second virtual scene. ([0130], “In certain embodiments, the plurality of sequential images, which may be referred to herein as a Trick Tip Video (TTV), may comprise a plurality of images captured from multiple perspectives, such as a plurality of sequential images taken from different angles. For example, in one embodiment, a first perspective may include a 
Kaiser teaches display video clips based on user input command on a user interface. Agnew teaches video clips can includes frames taken from different perspective, which also includes some overlapping content. Agnew’s teaching demonstrates the characters of frames that compose a video that gives users a feel of consecutive view.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the type of video clips of Agnew into the teachings Kaiser to gives users a feel of consecutive view.

Regarding claim 2, Kaiser and Agnew teaches:
The method according to claim 1, wherein the playing a video clip in the video data comprises: obtaining a preset video clip location corresponding to the operation; and playing the video clip corresponding to the video clip location in the video data. (Kaiser [0082], “In an embodiment, video linking is facilitated by creating, in metadata files associated with video files, executable instructions and/or descriptive information that are linked to cue points in the video files. A cue point generally comprises an association of a name to a position within a video file, wherein the position is typically expressed as a time value or timestamp. In an embodiment, cue points are created for a particular video file using video editor 106; the names and values of cue points become part of the video file through conventional operation of the video editor. Thereafter, user interaction with the video linking editor logic 110 can create links, operations and link-related metadata information for one or more of the cue points. At any later time, the metadata-capable video player logic 112 may be invoked to play the video and to concurrently detect cue points, identify the previously created metadata information relating to links and operations, and execute the operations.” FIG. 1B)

Regarding claim 3, Kaiser and Agnew teaches:
The method according to claim 2, wherein the video clip location comprises a start time of the video clip in the video data; (Kaiser [0082], “In an embodiment, video linking is facilitated by creating, in metadata files associated with video files, executable instructions and/or descriptive information that are linked to cue points in the video files. A cue point generally comprises an association of a name to a position within a video file, wherein the position is typically expressed as a time value or timestamp.”) and 
the playing the video clip corresponding to the video clip location in the video data comprises: configuring a time attribute of a video element in the display interface as the start time, so that the video element plays a video clip corresponding to a location of the start time in the video data.( Kaiser [0106], “At any time during the process of FIG. 1B, the user may request playing a video segment or performing trick play functions such as fast forward or rewind. In an embodiment, selecting a different named cue point at step 156 causes the player mechanism to display a first frame of the video segment that starts at the selected cue point or to begin playing the video from that point.”)

Regarding claim 4, Kaiser and Agnew teaches:
The method according to claim 3, wherein the animation display area is provided by a Canvas element of HTML5, and the video element is a Video element of HTML5. (Kaiser [0079], “The metadata-capable video player logic 112 may be implemented within a web browser and comprising a browser support library and browser-executable code, such as JavaScript, that is received in and executed by the browser at the time that an end user selects a video for playing. The browser support library may be any video playing plug-in component for a browser. Examples include Macromedia Flash and Silverlight. Alternatively, web browsers may use the VIDEO tag of HTML version 5 to render video and HTML and JavaScript to implement the player logic 112. In some embodiments, the player logic 112 may be partially implemented on server 132 or another server using dynamic AJAX techniques. For example, the server may convert data defining annotations into HTML to be displayed in the player… For example, the server may convert data defining annotations into HTML to be displayed in the player.”)


The method according to claim 1, wherein the video data comprises a plurality of video clips; (Kaiser [0006], “Video editors such as Adobe Premiere Pro and Final Cut Pro enable users to select multiple video clips, join the clips, and annotate the clips by defining cue points and associating text notes with the cue points.”) and the method further comprises: 
playing a second video clip corresponding to the second virtual scene in the video data and displaying an interactive element in a display area of the second video clip in a superimposing manner;( Kaiser [0275]-[0276], “FIG. 15A illustrates an annotation that provides a user choice. In the example of FIG. 15A, video window 1302 displays a plurality of annotations 1502 in a video window 1506. First, second, and third annotations labeled Heidi, Spencer and Audrina are associated with static graphic images of the named characters and are linked to a target cue point for a sequence of video segments that feature the associated character. A fourth annotation comprises a graphical image prompting the user to select one of the characters as a favorite character. In response to user input selecting one of the first, second or third annotations labeled Heidi, Spencer or Audrina, metadata-capable video player logic 112 branches within the metadata files 126 to instructions associated with playing a sequence of video segments that feature the selected character. For example, if Spencer is selected then the metadata-capable video player logic 112 branches and begins playing a first segment of video featuring the Spencer character, as represented by the frame of FIG. 13B. In an embodiment, when a particular character is selected as a favorite character, then the video segments featuring that particular character are also authored to include annotations identifying the other, non-selected characters, for possible future selection. For example, as seen in FIG. 13B,  and 
playing a third video clip corresponding to the interactive display element in the video data in response to an operation on the interactive element.( Kaiser [0276]-[0277], “For example, as seen in FIG. 13B, in a video segment in which Spencer has been selected as featured character, the show and character icons 1324 display only icons for annotations associated with other characters, namely Audrina and Heidi. In contrast, FIG. 15B illustrates a frame of a video segment in a sequence for which Audrina is the featured character; therefore, show and character icons 1324 depict Heidi and Spencer, but not Audrina, and the icons are associated with annotations which, when selected, cause playing sequences of video segments featuring Heidi or Spencer, respectively.” The one three character icons can be selected and relevant video clip is played.)

Regarding claim 6, Kaiser and Agnew teaches:
The method according to claim 5, further comprising: 
playing the second video clip again (Kaiser [0267], “Player window 1302 includes playing, segment, and chapter navigation buttons 1310 which when selected cause playing a video segment, performing trick play functions, or skipping to other defined chapters.”FIG. 15B, usig the navigation button to play the video clip again.) and displaying the interactive element in a superimposing manner when playing of the second video clip is completed in response to that it is determined that the operation is not detected. (Kaiser FIG. 15B shows that the 1324 character icon are superimposed on the video clip when the video clip is completed. )

	Claims 7-12 recite similar limitations of claim 1-6 respectively, in a form of device, thus are rejected using the same rationale respectively.
Claims 13-18 recite similar limitations of claim 1-6 respectively, in a form of medium, thus are rejected using the same rationale respectively.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725.  The examiner can normally be reached on Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YANNA WU/Primary Examiner, Art Unit 2611